Third District Court of Appeal
                               State of Florida

                         Opinion filed August 4, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                            No. 3D21-380
           Lower Tribunal Nos. 20-AP-15-K & 20-TR-3597-A-K
                          ________________

                 James Nelson o/b/o minor child, N.N.,
                             Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


     An Appeal from the County Court for Monroe County, Peary S. Fowler,
Judge.


     James Nelson, in proper person.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.

                   ON MOTION TO DISMISS APPEAL

Before SCALES, HENDON and BOKOR, JJ.

     PER CURIAM.
      James Nelson, on behalf of his minor child, “N.N.,” appeals a county

court order denying his motion to vacate N.N.’s plea of no contest to a civil

traffic infraction.1 This appeal originated in the appellate division of the

Monroe County Circuit Court by virtue of Nelson’s December 1, 2020 filing

of a notice of appeal in the county court. Presumably believing that the

jurisdictional change occasioned by the enactment of new legislation2

required the transfer of this appeal to the district court, the Monroe County

Clerk of Courts transferred this appeal to this Court. The State now moves

to dismiss the instant appeal on the ground that appellate jurisdiction lies in

the circuit court. We agree that we lack subject matter jurisdiction over the

appeal, but, rather than dismiss the appeal, we treat the State’s motion to




1
  The county court judge accepted the no contest plea and withheld
adjudication.
2
  Effective January 1, 2021, this Court’s subject matter jurisdiction was
enlarged to include appeals from most orders of the county court. See Ch.
20-61, § 3, Laws of Fla. (amending section 26.012(1) of the Florida Statutes
and repealing section 924.08 of the Florida Statutes). Those appeals over
which the district court gained jurisdiction that were then-pending in the
circuit court were required to be transferred to the district courts. See State
ex rel. Arnold v. Revels, 109 So. 2d 1, 3 (Fla. 1959) (“[W]hen the jurisdiction
of a court depends upon a statute which is repealed or otherwise nullified,
the jurisdiction falls even over pending causes, unless the repealing statute
contains a saving clause.”); Fla. R. App. P. 9.040(b)(1) (“If a proceeding is
commenced in an inappropriate court, that court shall transfer the cause to
an appropriate court.”).

                                      2
dismiss as a motion to transfer venue to the circuit court’s appellate division

and grant same.

        “If a person is found to have committed an infraction by the hearing

official, he or she may appeal that finding to the circuit court.” § 318.16(1),

Fla. Stat. (2021) (emphasis added). Chapter 318 defines “official” as “any

judge authorized by law to preside over a court or hearing adjudicating traffic

infractions.” § 318.13(4), Fla. Stat. (2021) (emphasis added). Thus, section

318.16 vests the circuit court with appellate jurisdiction over a county court

judge’s determination with respect to a civil traffic infraction. See § 26.012(1)

Fla. Stat. (2021) (“Circuit courts shall have jurisdiction of . . . appeals as

otherwise expressly provided by law.”). 3 Jurisdiction to hear traffic infraction

appeals was not transferred to the district courts by virtue of the enactment

of section 3 of Chapter 20-61, Laws of Florida.

        Appeal transferred. 4




3
  “Hearing officers” are also “empowered to accept pleas from and decide
the guilt or innocence of any person, adult or juvenile, charged with any civil
traffic infraction and shall be empowered to adjudicate or withhold
adjudication of guilt in the same manner as a county court judge . . . .” §
318.32(1), Fla. Stat. (2021). The circuit court also has appellate jurisdiction
over civil traffic determinations made by hearing officers. See § 318.33, Fla.
Stat. (2021).
4
    We express no opinion on the merits of the appeal.

                                       3